DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Double Patenting
Claims 69-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10,357,608. Although the claims at issue are not identical, they are not patentably distinct from each other because the aim to broaden the scope of the patented claims. In particular, the skin sensor of the patented claim could be broadly interpreted as a needle shield.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 73-74 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 5,320,609 to Haber.	As to claim 73, Haber discloses a method of reloading an auto injector having a housing for accommodation of a needle shield (48) and a syringe assembly, the method comprising: advancing a plunger rod (140) in a syringe (cartridge, 16) for delivering a dose of medicament, wherein the syringe includes a needle; applying a force to the syringe assembly including the syringe using a syringe driver (106); moving the syringe from a first position to a second position in which position a dose may be delivered; operating a reload handle (6) to retract the syringe assembly to the first position; reloading the syringe driver (106); and releasing the needle shield (48) to thereby ready the auto injector for delivering another dose of medicament (Column 6, line 62-Column 7, line 32). 	As to claim 74, Haber discloses the method further comprising locking the syringe assembly in the first position (Column 4, lines 36-57). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783